DETAILED ACTION

This Office action is in response to Applicant’s amendment filed February 9, 2021.  Applicant has amended claim 1.  Claims 12-20 remain withdrawn from consideration.  Currently, claims 1 and 4-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200124, 20200527 and 20201104.

The rejection of claims 1 and 4-11 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qin et al, US 2016/0326467, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,982,221, claims 1-20 of U.S. Patent No. 10,385,294, claims 1-6 of U.S. Patent No. 10,472,595, and claims 1-10 of U.S. Patent No. 10,479,961 is maintained for the reasons of record.

The provisional rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/352,917 (now U.S. Patent No. 10,696,929) , claims 1-20 of copending Application No. 16/352,913 (now U.S. Patent No. 10,696,928), claims 1-13 of copending Application No. 16/157,925, claims 1-17 of copending Application No. 16/157,917 (now U.S. Patent No. 10,717,874), claims 1-19 of copending Application No. 16/157,895 now U.S. Patent No. 10,889,717), claims 1-20 of copending Application No. 16/157,127, claims 1-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-17 of copending Application No. 16/157,129 (now U.S. Patent No. 10,717,951), claims 1-20 of copending Application No. 16/157,126, claims 1-20 of copending Application No. 16/157,125 (now U.S. Patent No. 10,717,950), claims 1-20 of copending Application No. 16/157,120 (now U.S. Patent No. 10,731,112), claims 1-11 of copending Application No. 16/157,117 (now U.S. Patent No. 10,876,080), claims 1-19 of copending Application No. 16/157,116, claims 1-19 of copending Application No. 16/157,115, claims 1-20 of copending Application No. 16/157,111, claims 1-29 of copending Application No. 15/963,147 (now U.S. Patent No. 10,723,982), claims 1-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329), claims 1-20 of copending Application No. 15/800,121, claims 1-20 of copending Application No. 15/800,119, claims 1-19 of copending Application No. 15/800,118, claims 1-20 of copending Application No. 15/800,114 (now U.S. Patent No. 10,676,699), claims 1-3 and 17-20 of copending Application No. 15/800,111, claims 1-3 and 5-20 of copending Application No. 15/800,110 (now U.S. Patent No. 10,577,570), claims 1-20 of copending Application No. 15/800,100, claims 1, 3-5 and 10-15 of copending Application No. 15/800,099, and claims 1-20 of copending Application No. 15/800,098 is maintained for the reasons of record.

The provisional rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “and free of an electron donating group”.  The limitation “and free of an electron donating group” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “and free of an electron donating group”.  Specifically, the examiner asserts that one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “and free of an electron donating group” for the variables “Ar1” and “Ar2” being “a carbocyclic aryl or heteroaryl” that is recited in independent claim 1.  It is unclear which “Ar1” and “Ar2” groups would be considered “electron donating” or “electron withdrawing” in such a broad Markush listing.  Instant claims 4-11 are included in this rejection for being dependent upon instant claim 1.  Appropriate correction and/or clarification is required.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “is a phenyl ring substituted with an electron donating group” in instant claim 4.  This limitation renders the claim vague and indefinite since claim 1, from which claim 4 depends from, recites that “the leuco composition is free of an electron donating group”.  Instant claims 5-11 are included in this rejection for being dependent upon instant claim 4.  Appropriate correction and/or clarification is required.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the electron donating group” in instant claim 5.  This limitation renders the claim vague and indefinite since claim 1, from which claim 5 ultimately depends from, recites that “the leuco composition is free of an electron donating group”.  Instant claims 6-11 are included in this rejection for being dependent upon instant claim 5.  Appropriate correction and/or clarification is required.


Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over U.S. Patent Nos. 9,982,221, 10,385,294, 10,472,595, and 10,479,961 and copending Application Nos. 16/352,917 (now U.S. Patent No. 10,696,929), 16/352,913 (now U.S. Patent No. 10,696,928), 16/157,925, 16/157,917 (now U.S. Patent No. 10,717,874), 16/157,895 (now U.S. Patent No. 10,889,717), 16/157,127, 16/157,131 (now U.S. Patent No. 10,870,819), 16/157,129 (now U.S. Patent No. 10,717,951), 16/157,126, 16/157,125 (now U.S. Patent No. 10,717,950), 16/157,120 (now U.S. Patent No. 10,731,112), 16/157,117 (now U.S. Patent No. 10,876,080), 16/157,116, 16/157,115, 16/157,111, 15/963,147 (now U.S. Patent No. 10,723,982), 15/800,834 (now U.S. Patent No. 10,851,329), 15/800,121, 15/800,119, 15/800,118, 15/800,114 (now U.S. Patent No. 10,676,699), 15/800,111, 15/800,110 (now U.S. Patent No. 10,577,570), 15/800,100, 15/800,099, and 15/800,098 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 4, 2021